DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to “components” in claim 1 or claim 12 from which claim 13 depends.  The instant specification states that the compositions can be used for cosmetic treatment, and therefore will contain whiteners.  Amending the claim to replace “the components are” with --the gel used for cosmetic treatment comprises-- would obviate the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-10, 12, 14 and 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzi (WO 2014/181299, cited in IDS).

	Benzi teaches products for treating periodontitis comprising “a mixture polyvinyl alcohol, an alginate and an antibiotic for peridontology” (Abstract). Here, the antibiotic functions as a preservative, as per claim 14
	The polyvinyl alcohol “has a molecular weight in the range from 100 to 1,000,000 and is present in the first component at a concentration within the range of 1-30% w/w” (p. 2, 2nd paragraph), as per claim 2, 18.  Polyvinyl alcohol suffices as a factor stimulating tissue regeneration, as per claim 10,  insofar as Benzi teaches, “Its anti-inflammatory properties take part in restoring the natural physiological conditions, with regrowth of bone tissue and reconsolidation thereof around the tooth root or dental implant” [emphasis added](p. 4, 1st full paragraph).
	The “alginate is sodium alginate and is present in the first component at a concentration within the range of 0.1 to 10 w/w”, wherein “a viscosity ranging between 50 and 200 cp at 20°C, referred to a 2% solution, is more preferred” (p. 2, 3rd paragraph), as per claims 4-5, 20.
th paragraph).
	The first composition is taught to be “in the form of an aqueous gel” where it is “applied to the periodontal pocket of a patient affected by periodontal disease, so as to fill it up and adjust its shape” (p. 3, 1st full paragraph).  Once in place, the aqueous gel “is wetted with the second component, which acts as a cross-linking agent, thereby obtaining the cross linking of the first component and the in situ formation of a gummy cement” (Id.), as per claim 17.  Here the gummy suffices as a “rubbery and elastic solid resistant against the perforation, penetration of food fragments and extension”, as per claim 8.  
	Advantageously, the gummy cement is able to have “a filing action, within the application area, in order to prevent the infiltration of food traces that are often a cause of infection” (p. 3, last paragraph).  The gummy also has “anti-inflammatory properties”, which “take part in restoring the natural physiological conditions, with regrowth of bone tissue and reconsolidation thereof around the tooth root or dental implant” (p. 4, 1st paragraph).
	The prior art teaches a specific embodiment comprising polyvinyl alcohol (anti-inflammatory) “having a molecular weight of 100,000” dissolved in water at a concentration of 10% by weight (aqueous solution), with 1% sodium alginate (polyacid salt) “having a specific viscosity of 4,000 cp”, and 25% metronidazole (antiseptic) (p. 6, Example 1). The solution is crosslinked with “calcium chloride” to from a gel having “the consistency of a soft gum” (Id.).

	The prior art is anticipatory insofar as it teaches an aqueous solution comprising a polyvinyl alcohol, a polyacid salt, and an antiseptic.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as capable of being used for cosmetic treatment, as per claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 3, 6, 13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzi (WO 2014/181299, cited in IDS) as applied to claims 1-2, 4-5, 8-10, 12, 14 and 16-18, 20 above, and further in view of Vermeer (US 5,624,906).
Benzi, which is taught above, differs from claims 3, 6, 13, 15, 19 insofar as it does not teach polyacrylic acid, chlorhexidine gluconate, peroxides, nor preservatives such as parabens.

The compositions comprise polyacrylic acids as an example of “non-stringent anti-plaque and/or anti-calculus agents” (col. 35, lines 1-35), where specific examples include “carbopol 910 (having a molecular weight of about 750,000)” (Id.), as per claims 3 and 19.  Typically, the compounds are included in a range of “from about 0% to about 8% by weight of the composition” (col. 34, lines 56-59).
The compositions also comprise “chlorhexidine gluconate” as preferred antibacterial agents (col. 36, lines 23-26). 
Peroxides such as “urea peroxide” (carbamide peroxide) and “hydrogen peroxide” are recognized therein as “useful in the present invention which disrupt bacterial adhesion to the tooth surface and prevent dental caries as well as assist in providing a clean refreshing feel” (col. 41, lines 33-40).
	Preservatives included in the compositions include parabens, as per claim 15, e.g. “methyl paraben, propyl paraben, butyl paraben, benzyl paraben” (col. 42, lines 4-5).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the polyacrylates, antibacterial agents, peroxides, and preservatives to the compositions of Benzi, based on their art recognized suitability for 

2) Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzi (WO 2014/181299, cited in IDS) as applied to claims 1-2, 4-5, 8-10, 12, 14 and 16-18, 20 above, and further in view of Jernberg (US 5,059,123).
Benzi, which is taught above, differs from claims 7 and 11, insofar as it does not teach flurbiprofen and hyaluronic acid.
Jernberg teaches a periodontal barrier and method for aiding periodontal tissue regeneration (Ti).
Jernberg teaches, “In addition, incorporation of anti-inflammatory agents, such as nonsteroidal anti-inflammatory drug (e.g. flurbiprofen, meclofenamic acid, etc.) would help to minimize post-surgical swelling and discomfort” and “an antibiotic, alone or in combination with an ester of hyaluronic acid, could be positioned with the body of a periodontal barrier 20 for guided tissue regeneration” (col. 6, lines 40-55).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add flurbiprofen and hyaluronic acid to the compositions of Benzi for the advantage of aiding periodontal tissue regeneration, as taught by Jernberg.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612